Case 2:19-cv-10122-FMO-JEM Document 21 Filed 07/29/20 Page 1 of 3 Page ID #:78




   1     CENTER FOR DISABILITY ACCESS
         Chris Carson, Esq., SBN 280048
   2     Raymond Ballister Jr., Esq., SBN 111282
         Phyl Grace, Esq., SBN 171771
   3     Dennis Price, Esq., SBN 279082
   4    Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
   5    San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
   6    amandas@potterhandy.com
        Attorneys for Plaintiff
   7
        KIMBERLY C. CARTER (SBN:221283)
   8    kcarter@kelleydrye.com
   9    TAHIR L. BOYKINS (SBN: 323411)
        tboykins@kelleydrye.com
  10    KELLEY DRYE & WARREN LLP
        1800 Century Park E, Suite 600
  11    Los Angeles, CA 90067-4008
        Telephone: (310) 712-6100
  12    Facsimile: (310) 712-6199
  13    Attorneys for Defendant
  14
        Nespresso USA, Inc.,

  15
  16                         UNITED STATES DISTRICT COURT
  17                        CENTRAL DISTRICT OF CALIFORNIA

  18
  19    BRIAN WHITAKER,                             Case: 2:19-CV-10122-FMO-JEM
  20              Plaintiff,
                                                    JOINT STIPULATION FOR
  21       v.                                       DISMISSAL WITH PREJUDICE
  22    NESPRESSO USA, INC., a Delaware             PURSUANT TO F.R.CIV.P. 41
        Corporation; and Does 1-10,
  23                                                (a)(1)(A)(ii)
                  Defendants.
  24
  25
  26
  27
  28
                                                1

       Joint Stipulation for Dismissal With Prejudice   Case: 2:19-CV-10122-FMO-JEM
       Error! Unknown document property name.
Case 2:19-cv-10122-FMO-JEM Document 21 Filed 07/29/20 Page 2 of 3 Page ID #:79




   1
                                                STIPULATION
   2
   3
               Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
   4
       between the parties hereto that this action may be dismissed with prejudice
   5
       as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
   6
       This stipulation is made as the matter has been resolved to the satisfaction of
   7
       all parties.
   8
   9
  10   Dated: July 29, 2020                     CENTER FOR DISABILITY ACCESS
  11
                                                By: /s/ Amanda Seabock
  12                                                    Amanda Seabock
  13                                                    Attorneys for Plaintiff

  14
  15   Dated: July 29, 2020                     KELLEY DRYE & WARREN LLP
  16                                            By: __/s/ Tahir L. Boykins____________
                                                       Kimberly C. Carter
  17                                                   Tahir L. Boykins
                                                       Attorneys for Defendant
  18                                                   Nespresso USA, Inc.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                      2

       Joint Stipulation for Dismissal With Prejudice       Case: 2:19-CV-10122-FMO-JEM
       Error! Unknown document property name.
Case 2:19-cv-10122-FMO-JEM Document 21 Filed 07/29/20 Page 3 of 3 Page ID #:80




   1                              SIGNATURE CERTIFICATION
   2
   3   I hereby certify that the content of this document is acceptable to Tahir L.
   4   Boykins, counsel for Nespresso USA, Inc., and that I have obtained Ms.
   5   Carter’s authorization to affix her electronic signature to this document.
   6
   7   Dated: July 29, 2020                     CENTER FOR DISABILITY ACCESS
   8
                                                By: /s/ Amanda Seabock
   9                                                  Amanda Seabock
  10
                                                      Attorneys for Plaintiff

  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                      3

       Joint Stipulation for Dismissal With Prejudice       Case: 2:19-CV-10122-FMO-JEM
       Error! Unknown document property name.
